Case 7:18-mj-O2365 Document 1 Filed in TXSD on 11/17/18 Page 1 of 2

Ao 91 (Rev. ii/i i) Criminai oompiaim mims Sza‘iss Dlstrict Goun

UNITED STATES DISTRICT CoURT NUV w M

 

 

 

 

for the
Southern District of Texas gang `g_ Bmg@ya @§@g§q§
United States of America )
v. )
1. Andrea Lizbeth RoJAS-Esquive\ (1996/Mx) ) Case N°' M" 18 “ ZBQ\§“/l!\
2. Zendy |V|arie| AL|V|E|DA-Medina (1999/|\/|X) §
)
)
Defendant(s)
CRIMINAL COMPLAINT
l, the complainant in this case, state that the following is tme to the best of my knowledge and belief.
On or about the date(s) of NOVembel' 16, 2018 in the county of Hid@lQO in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Descrz'ption
21 USC § 952 lllega| |mportation of a Contro||ed Substance / Approximate|y 16.42

Ki|ograms of Cocaine, a Schedu|e 1| Contro||ed Substance.

21 USC § 963 Conspiracy to lllegally |mport a Control|ed Substance / Approximate|y 16.42
Kilograms of Cocaine, a Schedu|e ll Control|ed Substance.

This criminal complaint is based on these facts:

See Attachment "A"

d Continued on the attached sheet.

Mc%

Comp[ainant ’s signature

 

Nicho|as C. Stott, HS\ Special Agent

Printed name and title

 

Sworn to before me and signed in my presence

M;~y/%W ¢0,< ‘

Judge ’s signature /
McA||en, Texas U.S. Magistrate Judge Peter Or sby

Prz`nted name and title

  

Date:

City and state:

Case 7:18-mj-O2365 Document 1 Filed in TXSD on 11/17/18 Page 2 of 2

Attachment “A”

I, Nicholas C. Stott, am a Special Agent of the United States Homeland Security Investigations
(HSI) and have knowledge of the following facts. The facts related in this attachment do not
reflect the totality of information known to me or other agents/officers, merely the amount
needed to establish probable cause. l do not rely upon facts not set forth herein in reaching my
conclusion that a complaint should be issued, nor do l request that this Court rely upon any facts
not set forth herein in reviewing this attachment in support of the complaint

l.

On November 16, 2018, Homeland Security Investigations in McAllen, Texas, (HSI
McAllen) received a request for investigative assistance from the U.S. Customs and Border
Protection (CBP) Office of Field Operations (OFO) at the Hidalgo Port of Entry (POE) in
Hidalgo, Texas. CBP Officers (CBPOS) detained Andrea Lizbeth ROJAS-Esquivel
(hereinafter ROJAS), a citizen of l\/lexico and driver of the vehicle, and Zendy l\/Iariel
ALMEIDA-l\/[edina (hereinafter ALMEIDA), a citizen of Mexico and passenger in the
vehicle, while attempting to enter the U.S. with approximately 16.42 kilograms (kg) of
cocaine concealed within an aftermarket constructed concealed compartment in the front
radiator area of the Volkswagen CC passenger car they were occupying

During primary inbound inspection, CBP Offlcers (CBPOS) obtained a negative oral
declaration for fruits, food, alcohol, tobacco, drugs, weapons and currency over $lO,()O0.00.
from ROJAS and ALMEIDA. CBPOs referred ROJAS, ALMEIDA and the vehicle to
secondary inspection for an intensive examination due to a lookout.

During secondary inspection, a CBP K-9 narcotics detection team conducted a free air
inspection which resulted in a positive alert for the odor of controlled substance(s) emanating
from the vehicle.

A physical search of the vehicle was conducted, and 15 tape wrapped, grease lined and
vacuum sealed packages, weighing approximately 16.42 kilograms, were discovered
concealed within an aftermarket constructed concealed compartment in the radiator area of
the vehicle CBPOS field tested the substance inside the packages which were positive for
the characteristics of cocaine.

Homeland Security lnvestigations (HSI), Special Agents (SA) responded to the Hidalgo POE
to assist in the investigation HSI SAs interviewed ROJAS who, after providing several
inconsistent and false statements, stated she was hired by an unknown person in Mexico and
to be paid 3500.00 USD to transport what she was told to be United States currency from the
United States into l\/lexico. However, ROJAS stated she suspected she was in reality
transporting drugs into the United States. ROJAS also stated her significant other,
ALMEIDA, was aware of the smuggling event. SAs interviewed ALMEIDA, who, after
providing several inconsistent and false statements, stated she was told they were
transporting United States currency from the United States into Mexico, but suspected they
were in actuality transporting drugs into the United States. ALMEIDA stated they Were
being paid to complete the smuggling events. Both ROJAS and ALl\/IEIDA admitted to
making several previous trips into the United States for the purpose of smuggling

